Citation Nr: 0117284	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-22 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
chronic lumbosacral strain.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or at 
the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1971, with additional unverified Army Reserve 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following two rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).  An April 1999 rating decision 
found that new and material evidence had not been submitted 
to reopen a claim of service connection for a lumbosacral 
strain, which was previously denied in an unappealed rating 
decision of November 1977.  A December 1999 rating decision 
denied the veteran's claim for special monthly compensation 
(SMC) based on the need for regular aid and attendance of 
another person or at the housebound rate.  The veteran 
appealed as to both of these rating decisions.  The veteran's 
SMC claim is addressed in the remand part of this decision.


FINDINGS OF FACT

1.  An unappealed November 1977 rating decision denied 
service connection for a lumbosacral strain.  

2.  Evidence added to the record since the November 1977 
rating decision does not bear directly and substantially upon 
the specific matter under consideration, is cumulative or 
redundant, and is not so significant that it must be 
considered in order to fairly decide the claim.  



CONCLUSION OF LAW

New and material evidence has not been received and the claim 
of entitlement to service connection for a chronic 
lumbosacral strain is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter with respect to the veteran's attempt to 
reopen his chronic lumbosacral strain claim, the Board 
observes that the statutory duty of the VA to assist the 
appellant with the development of facts pertinent to a claim 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) is limited to new claims for 
compensation and not applicable to claims to reopen, as here.  
VA, however, has a responsibility to attempt to obtain 
relevant, available evidence from any new source identified 
by the claimant in the case of a claim to reopen.  In this 
case, the appellant has not identified any additional sources 
of evidence or additional pertinent medical records which 
might be obtained and which would be pertinent to this claim.  
As such, the Board finds that no further development is 
warranted prior to determining whether this claim should be 
reopened.

Generally, a final decision issued by a RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105; see also 38 C.F.R. §§ 20.302, 
20.1103 (2000).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

A November 1977 rating decision denied service connection for 
a lumbosacral strain.  The appellant did not appeal that 
rating decision, which therefore became final.  See 38 C.F.R. 
§§ 20.302, 20.1103.  Therefore, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is the evidence added to the 
record since November 1977.  

The Board has reviewed the record and observes that the 
evidence added since the November 1977 rating decision 
includes: (i) Service medical records, including for a later 
period with the Army Reserve; (ii) VA clinical records dated 
from 1976 to May 2000; (iii) VA examination reports dated in 
August and September 1992, October and November 1994, and 
November 1999 (for housebound status); (iv) private medical 
records; (v) the transcript from a May 2000 hearing at the 
RO; (v) lay statements; (vi) audio cassettes; and (vii) 
published material and photographs.   

Initially, the Board observes that some service medical 
records from July 1969 and VA clinical records from 1976 to 
1977, either are not pertinent and therefore not material, or 
if pertaining to back complaints, were of record at the time 
of the previous rating decision in November 1977; and 
therefore are not new evidence since that final rating 
decision.

Army Reserve medical records from 1975 to 1987 do not provide 
evidence that bears directly and substantially upon the 
specific matter under consideration in that they do not 
provide evidence of chronicity or other nexus between the 
veteran's service and a chronic lumbosacral strain.  These 
records do not show complaints, findings or diagnoses 
pertaining to lumbosacral strain symptomatology.  Periodic 
Army Reserve examination reports from 1975 to 1987 were 
negative as to relevant complaints or findings that could 
provide evidence of chronicity since service.

VA medical records from 1976 to May 2000 also do not provide 
evidence that bears directly and substantially upon the 
specific matter under consideration, in that these records do 
not provide evidence of a nexus between the veteran's service 
and a chronic lumbosacral strain.  Some of these records are 
redundant of VA medical records present in November 1977.  
Other VA medical records do not pertain to the claimed low 
back disability.  Most importantly regarding the VA medical 
records received since November 1977, none address the 
specific matter under consideration.  That is, as was the 
situation at the time of the November 1977 rating decision, 
none of the evidence provided since then provides any opinion 
or other evidence of a nexus between the veteran's active 
service and his claimed chronic lumbosacral strain.  

This is also the case with private medical records received 
since the November 1977 rating decision.  A November 1999 
private neurological consultation examination report contains 
an opinion indicating that there was no relationship between 
active service and current X-ray findings.  The other private 
medical records received since November 1977 make no opinion, 
or otherwise provide evidence addressing the specific matter 
under consideration; that is, these records do not provide 
evidence of a nexus between the veteran's service and a 
claimed chronic lumbosacral strain. 

Insofar as the appellant's hearing testimony and provided lay 
statements and audio cassettes suggest a nexus between the 
veteran's active service and his claimed low back disability, 
these are redundant of contentions considered at the time of 
the November 1977 rating decision.  In this regard, the Board 
also notes that laypersons do not possess the requisite level 
of medical expertise needed to render a competent medical 
opinion or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (holding that lay persons are not competent to 
offer medical opinions).

Published articles and photographs provided since November 
1977 do not appear to be pertinent to the veteran's 
lumbosacral strain claim.

For these reasons, the additional evidence is not new and 
material and the claim is not reopened.  As the claim is not 
reopened, the Board does not reach the merits of the claim 
including application of the benefit of the doubt standard.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 


ORDER

New and material evidence having not been submitted, the 
previously denied claim for service connection for a chronic 
lumbosacral strain remains final; the appeal is denied. 


REMAND

The veteran essentially contends that his service-connected 
disability, post-traumatic stress disorder (PTSD), renders 
him so helpless that he requires the aid and attendance of 
another person in order to perform the regular activities of 
daily living.  Alternatively, he contends that his service-
connected disabilities render him housebound.  He concludes 
that the limitations placed upon him by his service-connected 
PTSD entitles him to special monthly compensation (SMC).

Under VA laws and regulations, SMC provided under 38 U.S.C.A. 
§ 1114(l) (West 1991) is payable in cases where the veteran 
is so helpless as to be in need of regular aid and 
attendance.  The criteria for determining that a veteran is 
so helpless as to be in need of regular aid and attendance 
are contained in 38 C.F.R. § 3.352(a) (1999).  Under 38 
C.F.R. § 3.352(a), the following will be accorded 
consideration in determining the need for regular aid and 
attendance: the inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
a frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); the inability of the claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; an inability to attend to the wants 
of nature; or an incapacity, whether physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his or her daily environment.  Id.  

"Bedridden" status will be a proper basis for the 
determination of the need for regular aid and attendance.  
For the purposes of this paragraph, "bedridden" means that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular functions that the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's conditions are 
such as would require him or her to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  Id.

Also, SMC may be paid to a veteran in cases where that 
veteran has a single service-connected disability rated as 
100 percent disabling and either (a) has an additional 
service-connected disability, or disabilities, independently 
rated as 60 percent disabling, which (i) is/are separate and 
distinct from the service-connected disability rated as 100 
percent disabling and (ii) involve(s) different anatomical or 
bodily symptoms; or (b) is permanently housebound by reason 
of a service-connected disability or disabilities.  The 
latter requirement is met when the veteran is substantially 
confined to his dwelling and the immediate premises as a 
direct result of service-connected disabilities, or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities will 
continue throughout the veteran's lifetime.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i) (1999).  The applicable laws 
and regulations contain no provision allowing for the 
consideration of nonservice-connected disabilities in the 
determination of housebound status for the purposes of SMC.

In this case, the veteran's sole service-connected disability 
is post-traumatic stress disorder (PTSD), evaluated as 100 
percent disabling.  The veteran also has other diagnosed non-
service-connected disorders that involve significant 
impairment.  

In November 1999, the veteran was afforded a VA aid and 
attendance or housebound examination.  The report of that 
examination appears to contain no more than the veteran's 
reported complaints of symptomatology related to his PTSD.  
The report does not indicate that medical records were 
available for review or that the examiner reviewed the claims 
file or performed any examination other than to obtain the 
reported complaints from the veteran.  In that connection, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that a VA examination which failed to include a review 
of all of the veteran's medical records [was] in violation of 
the duty to assist.  Culver v. Derwinski, 3 Vet. App. 292, 
299 (1992).  The examiner must have the full medical record 
of the veteran prior to making the evaluation.  Shoemaker v. 
Derwinski, 3 Vet. App. 248, 255 (1992).  "In order for [VA] 
to fulfill its duty to assist . . . a thorough 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, [is required] 
so that the evaluation of the claim[ed] disability will be a 
fully informed one."  38 U.S.C.A. § 5107(a)West 1991) amended 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  On this basis, a remand for 
further development is necessary.

Although the examiner in November 1999 concluded that daily 
skilled services were not indicated, a review of the November 
1999 VA aid and attendance or housebound examination report 
reveals an additional reason necessitating a remand in this 
case.  It is required by law that the Board discuss each of 
the criteria found in 38 C.F.R. § 3.352(a).  Turco v. Brown, 
9 Vet. App. 222, 224 (1996).  On review of the November 1999 
VA examination, the Board notes that this examination report 
did not specifically address all of the criteria under 38 
C.F.R. § 3.352(a).  Under the circumstances, the Board finds 
that further development to include additional examination is 
warranted in order to adequately address the criteria set 
forth in 38 C.F.R. § 3.352(a).

The Board notes that while an undated statement from "the 
AAA Clinic: Counseling and Hypnosis" indicated that the 
veteran was housebound due to psychiatric symptomatology, 
this conflicts with the November 1999 VA examination opinion 
discussed above. 

Additionally, the Board observes that the RO's November 1995 
rating decision was the last rating decision to consider the 
evaluation of the veteran's sole service-connected 
disability, PTSD.  In November 7, 1996, an amendment became 
effective regarding sections of the VA's Schedule for Rating 
Disabilities pertaining to mental disorders including PTSD.  
In the interest of due process, the RO may also wish to 
review the rating for the veteran's service-connected PTSD 
under the regulations currently in effect.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Under these circumstances, the Board finds that additional 
assistance is necessary in order to determine the exact 
nature and extent of the veteran's service-connected 
disabilities, as well as whether he is, in fact, in need for 
regular aid and attendance or is housebound.

The RO should also undertake any other development required 
to comply with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000. 

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO should then obtain these 
records and associate them with the 
claims folder.

2.  The RO should arrange for appropriate 
VA examinations, including an aid and 
attendance examination, and a VA 
psychiatric examination.  The purpose of 
these examinations is to determine the 
current severity of the veteran's 
service-connected PTSD and its effect on 
his ability to leave his home and to care 
for his basic needs without assistance.  
All indicated studies should be 
performed.  A VA Form 21-2680 
(Examination for Housebound Status or 
Need for Regular Aid and Attendance) must 
be completed as well.  It is imperative 
that the claims folder be provided to the 
examining physicians for review prior to 
the examinations.  

The examiners should specifically comment 
on whether, due to service-connected 
disability, the veteran is unable to (1) 
dress or undress himself, (2) keep 
himself ordinarily clean and presentable, 
(3) feed himself, (4) attend to the wants 
of nature by himself, or (5) whether he 
requires the assistance of another person 
to deal with the hazards or dangers 
incident to his daily environment, or (6) 
is bedridden, that is, due to the 
essential character of his service-
connected disabilities, he must remain in 
bed.  

In particular, the examiners are 
requested to comment upon (1) whether 
solely as a result of an incapacity due 
to the service-connected disorder (PTSD), 
the appellant requires the care or 
assistance of another person on a regular 
basis to protect himself from hazards or 
dangers incident to his daily 
environment; and (2) whether the veteran 
is substantially confined to his dwelling 
and the immediate premises as a direct 
result of service-connected PTSD.

A complete rationale for any opinion 
expressed must be provided.  

3.  The RO should arrange for a VA Social 
and Industrial Survey to be conducted for 
the purpose of developing information 
regarding the appellant's daily 
activities, behavior, functioning as to 
activities of daily living, and capacity 
to care for himself; including the 
ability to clean and dress himself and 
feed himself.  The appellant's VA claims 
folder and a copy of this remand must be 
reviewed by the examiner, who should 
acknowledge its receipt and review in any 
report generated as a result of this 
remand.  In particular, the examiner 
should comment upon whether due to 
service-connected disability, the 
appellant requires the care or assistance 
of another person on a regular basis to 
protect himself from hazards or dangers 
incident to his daily environment.  The 
bases for the examiner's opinion must be 
explained.  The report of the VA Social 
and Industrial Survey should be 
associated with the appellant's VA claims 
folder.

4.  After the above development is 
completed, the RO should readjudicate the 
appellant's claim, with application of 
the factors as are set forth in 38 C.F.R. 
§ 3.352(a) and in light of all current 
applicable rating criteria, including 
38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective from November 7, 1996.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 



